PER CURIAM.
The assignments of error which question the jurisdiction at law of the court below and the sufficiency of parties in interest are not well taken. See Chicago, St. Louis & New Orleans R. Co. v. Pullman Southern Car Co., 139 U. S. 79, 11 Sup. Ct. 490, 35 L. Ed. 97; Southern Bell Telephone & Telegraph Co. v. Watts, 66 Fed. 460, 13 C. C. A. 579; Railway v. Hall, 64 Tex. 615.
The evidence of George Polk, complained of in the fifth assignment of error., seems to have been, not only relevant, but material. While the undisputed evidence in the case may show that the appli*577anees of defendant’s engine that passed plaintiff’s premises just before the fire were in good condition, that did not, under the proof, entitle the defendant to an instructed verdict.
As to defendant’s negligence, the evidence required a submission to the jury.
The judgment of the Circuit Court is affirmed.